FILED IN COURT OF APPEALS
                                                          12th Court of Appeals District




                                                          CATHY S. LUSK, C



                                                                                FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                           A,>

4/13/2015                                                     COA No. 12-13-00126-CR
                                       3
STAPLES, CHESTER ALAN Tr. Ct. No. 30979                             PD-1354-14
The Appellant's motion for extension of time to file the appellant's motion for
rehearing is granted. The said time to file the motion for rehearing has been
extended to Friday, April 24, 2015.
                                                                           Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *